Citation Nr: 0635335	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1984 to April 
1984 and November 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
Roman Numeric Designation of I. 


CONCLUSION OF LAW

Criteria for a compensable rating for right ear hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.383, 4.1-4.16, 4.85, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to an increased rating 
and he was given specific notice with respect to the elements 
of an increased rating claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
regarding the elements of an increased rating claim until the 
May 2004 letter, after the January 2003 rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent relevant 
notice, making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The record indicates 
that he had a hearing before an RO hearing officer in August 
2003.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The RO granted service connection for right ear hearing loss 
in a February 2001 rating decision.  In July 2002, the 
veteran requested an increased evaluation, but was denied an 
increased evaluation in a January 2003 rating decision.  The 
veteran's current appeal arises from this rating decision.  
The veteran claimed that he should be assigned a higher 
rating because his hearing disability interferes with his 
ability to do his work; the veteran noted that he worked in 
transportation and around machinery.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Roman 
Numeral Designations are assigned based upon a mechanical use 
of tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the Roman Numeral Designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. §  4.86 allows for the use of either 
Table VI or Table VIA in determining the appropriate  numeric 
designation when there are exceptional patterns of hearing 
impairment.  

According to the regulations if impaired hearing is service 
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral Designation of 
I, subject to the provisions of 38 C.F.R. § 3.383.  Under 
38 C.F.R. § 3.383, the veteran will be provided compensation 
as though both ears are service connected if the non-service-
connected ear hearing disability was not caused by the 
veteran's own willful misconduct and the veteran's hearing 
disability in the service-connected ear is compensable to a 
degree of 10 percent or more.

In January 2003, the veteran underwent a VA audiological 
examination that showed the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
--
5
5
25
55

The Board notes that the audiologist did not provide a 
reading at 500 Hertz.  The veteran had a Maryland CNC Test 
score of 96 in the right ear. 

The veteran underwent an additional VA audiological 
examination in December 2004 that showed the following pure 
tone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
20
55

During the same examination, the veteran had a Maryland CNC 
Test score of 96 in the right ear. 
In both audiological examinations noted above, the veteran's 
right ear hearing would be assigned a Roman Numeral I from 
Table VI.  The basis for this result is that in both VA 
examinations, the veteran had speech discrimination scores 
better than 92 percent and a puretone threshold average of 
less than 41.  As noted, the veteran's non-service connected 
ear is assigned a Roman Numeral I from Table VI as well.  
Using Table VII, Roman Numerals of I and I indicate a 0 
(noncompensable) rating.  The Board notes that the veteran's 
service connected right ear is not compensable to a degree of 
10 percent or more; therefore, the provisions of 38 C.F.R. 
§ 3.383 are not applicable.  As noted above, there is no 
subjective interpretation involved within this portion of the 
schedule. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. §  3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran noted that his hearing disability effects him at 
work.  In his testimony before the RO in August 2003, the 
veteran noted that he had to regularly ask people to repeat 
themselves.  The veteran has not, however, provided any 
objective evidence that his hearing loss has interfered with 
his employment.  The veteran's representative alleged that 
the veteran's disability was not accurately reflected by 
audiometric testing done in a "sound-controlled room," but 
has not provided any persuasive reasons that support a 
finding that the VA examinations were inadequate.  The Board 
has been similarly unsuccessful in finding exceptional 
factors.  Specifically, the veteran has not required frequent 
periods of hospitalization for his hearing loss and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  

The Board does not doubt that limitation caused by hearing 
loss has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher evaluation for his right ear hearing disability 
is denied.


ORDER

A compensable evaluation for right ear hearing loss is 
denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


